DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7 & 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. (US 2010/0161129) in view of Robinson et al. (US 2010/0228264).

Costa et al. discloses, 
1.  A hand controller apparatus (e.g., via the disclosed system 100) for controlling a tool in a robotic surgery system (e.g., elements 122-129), the apparatus comprising: a body including a proximal end and 

3.     A hand controller apparatus for controlling a tool in a robotic surgery-system, the apparatus comprising: a body including a proximal end and a distally located interface end configured to be coupled to an input apparatus configured to control a surgical instrument: and a feedback device positioned in or on the body and configured to provide feedback to a user in response to a change in a function of the hand controller apparatus from a first mode to a second mode, the second mode different from the first mode (e.g., [0054]-[0059]).

4.     The apparatus of claim 3, wherein the feedback device comprises a haptic feedback device configured to provide a haptic feedback in response to the change in the function (e.g., [0058]-[0059]).


5.    The apparatus of claim 4, wherein the haptic feedback device comprises a haptic actuator and a controller configured to sense the change in the function and actuate the haptic actuator to vibrate in response thereto (e.g., via the disclosed actuator in the camera manipulator 212, [0054]).

6.    The apparatus of claim 5, wherein the haptic actuator is disposed adjacent to the proximal end or the distally located interface end (e.g., [0053]-[0054]).

7.   The apparatus of claim 5, further comprising an input control interface formed on an upper surface of the body and configured to receive an additional user input, wherein the haptic actuator is disposed adjacent to the input control interface [e.g., 0056].

12.     Apparatus of claim 3, wherein the feedback device comprises a visual feedback device (e.g., via the disclosed monitor 104) configured to provide a visual feedback in response to the change in the function [e.g., 0030].

13.     The apparatus of claim 3, wherein the feedback device comprises an audio feedback device configured to provide an audio feedback in response to the change in the function [e.g., 0038].

14.    The apparatus of claim 3, wherein the feedback device comprises a tactile feedback device configured to provide a tactile feedback in response to the change in the function (e.g., [0054]-[0059]).

15.   The apparatus of claim 14, wherein the tactile feedback comprises at least one of the following: a bump, a beak, a grove, a lip, or a texture difference (e.g., [0054]-[0059]).

16.   The apparatus of claim 3, wherein the feedback device comprises a force feedback device configured to provide a force feedback in response to the change in the function (e.g., [0054]-[0059]).



18.   The apparatus of claim 1, wherein the feedback device is configured to provide different feedbacks in response to different changes in the function (e.g., [0054]-[0059]).

19.    A method of operating a hand controller apparatus for controlling a tool in a robotic surgery system, the method comprising: receiving an operator input; determining that the operator input triggers a change in a function of the hand controller apparatus from a first mode to a second mode, the second mode different from the first mode, and with a feedback device positioned in or on a by a body of the hand controller apparatus, providing operator feedback in response to the change in the control function {e.g., [0027]-[0032], [0054]-[0059] & (Figs 1 & 5)}.

	Costa et al. discloses the claimed invention having a hand controller and a method of operating a hand controller apparatus comprising a body and a feedback device positioned in or on the body and configured to provide feedback to the user in response to a change in a control function of the hand controller except wherein said body is further configured to be held by a user to remotely control the surgical tool.  Robinson et al. teaches that it is known a remote-controlled surgical system, wherein a first set of controls can be used to control one function of the remote controlled equipment to supply a first tool via a robotic surgical manipulator 152 (e.g., [0047]-[0049] & (Fig 1A)}. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller and method as taught by Costa et al. with means of remotely-controlling and manipulating a robotic surgical device as taught by Robinson et al. since such a modification would provide the hand controller and a method of operating a hand controller apparatus comprising a body and a feedback .

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7 & 12-20 have been considered but are moot because the new ground of rejection does not rely on the combination reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792